Citation Nr: 1603359	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with cognitive disorder, not otherwise specified (NOS). 

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.  

3.  Entitlement to a compensable evaluation for scar status post right ankle peroneal tendon debridement.   

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for right ankle condition.  

6.  Entitlement to service connection for residuals of a traumatic brain injury.  

7.  Entitlement to service connection for a cervical spine disability.  

8.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Blythe R. Glemming, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2010 rating decision addressed all issues on appeal except the increased rating claim for the Veteran's back disability which was granted in a February 2014 rating decision.

The Veteran was denied entitlement service connection for degenerative disk disease of the cervical spine in an April 2008 rating decision. The April 2008 rating decision specifically denied the claim, because while a VA examination report referenced a November 2007 magnetic resonance imaging (MRI) test, which showed degenerative disk disease of the cervical spine; the November 2007 MRI referenced was not of record, nor was there any imaging studies showing such a condition currently existed.  However, in May 2008, the Veteran did in fact submit a November 2007 medical record, which demonstrated, in part, mild multilevel degenerative disc disease with mild posterior bulges from C2 to C5.  If new and material evidence is received during an applicable appellate period following a RO decision (one year following issuance of notice of a rating decision or 60 days following the issuance of a statement of case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, the claim should be addressed on the merits de novo as listed on the title page.

In March 2015, VA received from the Veteran a duplicate service treatment record and private medical records.   However, the Veteran's substantive appeal for the issues herein was received after February 2, 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Thus, a remand to consider the additional evidence developed by VA is not warranted.

The issues of entitlement to an evaluation in excess of 30 percent for PTSD with cognitive disorder, NOS, entitlement to a compensable evaluation for scar status post right ankle peroneal tendon debridement, entitlement to service connection for headaches, entitlement to service connection for right ankle condition, entitlement to service connection for residuals of a traumatic brain injury and entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that it is at least as likely as not that spondylosis and degenerative disc disease of the cervical spine was incurred during active duty.

2.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized whether it is perceived in one ear or both ears; factors warranting extra-schedular consideration are not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spondylosis and degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this decision, the Board grants service connection for a cervical disability, which represents a complete grant of this specific benefit sought on appeal.  Additionally, because the law is dispositive in the appeal of the appeal for an increased evaluation for tinnitus, the Board finds that the provisions of the VCAA are not applicable.  Thus, any deficiency in VA's compliance as to these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Merits of the Claims

A.  Service Connection - Cervical Disability  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, the Veteran primarily asserted that his neck pain onset in service. 

The Veteran satisfied the existence of the present disability standard with regard to a cervical disability.  As noted above, a November 2007 medical record referenced August 2007 imaging which showed scoliosis, neck tilt and mild multilevel degenerative disc disease with mild posterior bulges from C2 to C5.  The November 2007 medical record also found a mild right lateral bulge at C3-C4 with minor osteophyte at the uncovertebral joint causing mild encroachment on the right C3-C4 formen and an equivocal small left protrusion at C6-C7.  Another November 2007 medical record noted cervicalgia in a problem list.  A March 2008 VA general examiner diagnosed degenerative disk disease of cervical spine.  A November 2008 medical record diagnosed spondylosis at C3-4 and C4-5 with asymmetrical spur protruding into the canal slightly larger on the left at C3-4 and two small spurs in the medial margin of the foramen at C4-5 on the right.  A June 2010 VA spine examiner diagnosed cervical spine spondylosis.  Thus, the Board finds that disability, best characterized as spondylosis and degenerative disc disease of the cervical spine, has been demonstrated.  The question remaining for consideration is whether the Veteran's spondylosis and degenerative disc disease of the cervical spine is etiologically related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his neck in service.  Specifically, a January 2007 service treatment record noted the Veteran complained of right side neck pain and May 2007 VA service treatment record documented pain and tightness in the neck.  Additionally, a July 2007 service treatment record noted the sudden onset of neck pain.  Another July 2007 service treatment record diagnosed cervicalgia and other service treatment records listed such as part of a problem list.  Furthermore, the Veteran has asserted his neck pain onset in June 2004 following the exposure to the blast of an improvised explosive device (IED), the occurrence of which is supported by service records.  The Veteran's service treatment records support his contention that his cervical disability onset during service.  Thus, the element of an in-service injury is met.

As noted above, the Veteran was afforded VA examinations in March 2008 and June 2010 for this claim.  The March 2008 VA spine examiner did not provide an opinion as to the etiology of the diagnosed degenerative disc disease.  The June 2010 VA examiner opined it was less likely than not that the cervical spine condition was caused by or a result of neck condition treated in service because a documented acute episode of cervical spasm does not cause chronic spondylosis changes. 

The June 2010 VA examination report tends to weigh against the claim.  However, while the June 2010 VA examiner noted one service treatment record which diagnosed muscle spasm, the Board finds that additional service treatments records, as described above, are of record.  Moreover, the August 2012 VA examiner did not address the Veteran's recollection that his neck problems first onset during service and have continued since service.  Thus, the June 2010 VA examiner's opinion is predicated, at least in part, on inaccurate and incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran is competent to testify as to observable symptoms such as pain, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements, including in his July 2011, notice of disagreement (NOD) regarding the onset of neck pain in service to be credible.  Furthermore, the Veteran argued, in his July 2011 NOD, that the June 2010 VA examiner reversed the cause and effect as the chronic spondylosis changes, which onset in service, caused the cervical muscle spasms.  Moreover, the close temporal proximity between the Veteran's separation from service and when he was diagnosed with the spondylosis and degenerative disc disease of the cervical spine also weighs in favor of a finding of service-connection and supports the Veteran's statements his neck problems onset during service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disability, best characterized as spondylosis and degenerative disc disease of the cervical spine, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Increased Rating - Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. §§ 3.102, 4.3 (2015). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under the governing criteria recurrent tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Note (1) following Diagnostic Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260 but is to be evaluated as part of any underlying condition causing it.  Id. 

Throughout the rating period, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  In light of the foregoing, the Board concludes that the evaluation of 10 percent for tinnitus is the maximum schedular rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher schedular rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The above determination is based upon consideration of applicable rating provisions.  The March 2010 VA audiological examiner reported the Veteran's tinnitus had no significant effects on his occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The evidence does not reflect the Veteran has reported any symptom outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis, as during the March 2010 VA ear disease examination, the Veteran reported high pitched tinnitus approximately 70 percent of the time, that when he uses something such as headphones it becomes constant and it is louder when he is in a crowd.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability (ringing in the ears) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, the March 2010 VA audiological examiner reported the Veteran's tinnitus had no significant effects on his occupation. There was no indication by any examiner, or the Veteran, that he is unemployable due to his tinnitus.  Accordingly, the Board concludes a claim for TDIU has not been raised.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181, 182 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

ORDER

Entitlement to service connection for spondylosis and degenerative disc disease of the cervical spine, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2015).

On March 9, 2015, VA received a NOD with respect the 10 percent initial evaluation assigned for lumbar spine degenerative disc disease and degenerative joint disease assigned in a February 2014 rating decision, issued to the Veteran on March 3, 2014.  The record before the Board does not reflect that a statement of the case has been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, on remand a statement of the case should be issued for this issue.

In an April 2008 rating decision, the RO granted service connection for PTSD.  In September 2009, the Veteran, in part, filed a claim for entitlement to service connection for a traumatic brain injury, which is a distinct disability from PTSD.  In a July 2010 rating decision the RO continued the Veteran's 30 percent evaluation of PTSD but incorporated a cognitive disorder, NOS into the evaluation.  A cognitive disorder, NOS as well as PTSD were both diagnosed in a February 2010 PTSD examination report.  The February 2010 VA examiner found it was at least as likely as not that the Veteran's current diagnosis of cognitive disorder, NOS was due to or a result of the in service event/possible traumatic brain injury.  The Board also acknowledges an April 2010 VA joints examiner found the Veteran did not meet criteria for traumatic brain injury.  The Board notes that many of the symptoms associated with the Veteran's cognitive disorder, NOS, may overlap with traumatic brain injury symptoms.  The law provides VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider, 11 Vet. App. at 182.  However, the record is not as clear as to the distinction, if any, between the service-connected cognitive disorder, NOS, and traumatic brain injury residuals for which the Veteran seeks service connection, as such was not addressed by a VA examination report, thus a remand for a new examination is required.  

An April 2010 VA examiner noted the Veteran had an in-service April 2003 complaint of tension type headache but found other medical records were silent for complaints of headache and that there were no chronic headaches or continuous treatment for such.  However, service treatment records in April 2005 and November 2005 document a complaint of a headache and numerous other service treatment records indicate tension type headaches under a problem list.  In a May 2010 opinion, a VA examiner noted the Veteran's complaint of a headache during service in April 2005 and stated the Veteran's current random non-specific headaches were consistent with natural exposure and were not caused by or related to the resolved tension type headache of single occurrence while in military service.  Thus, as the April 2010 and May 2010 VA opinions as to the etiology of the Veteran's headaches lack a rationale based on accurate facts, the Board must remand for a new VA opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In March 2008, the Veteran was afforded a VA examination in connection with his claim for service connection for a right ankle disability.  After a thorough review of the claims file as well as an interview with and physical examination of the Veteran, the examiner stated that status post right ankle peroneal tendon debridement resolved without significant sequelae.  An April 2010 VA examiner also found despite subjective complaints, normal objective findings do not support right ankle arthritis or a right ankle nerve injury.  However, after reviewing the evidence, the Board notes that MRI testing was not conducted by either examiner.  This is important because the Veteran's in-service right ankle injury at one point, was diagnosed as right peroneal tendonitis.  Furthermore, the Veteran's service personnel records reflect his right ankle injury was determined to be a permanent condition and that based on the resulting limitation, he was unable to perform the duties as required of a soldier in his grade and military occupational specialty.  In light of above, the Board concludes that the March 2008 and April 2010 VA examination reports are inadequate for the purposes of this decision, and thus, a remand for another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Scars of other than the head, face or neck that are deep and nonlinear are assigned a ratings based on the area or areas of the scar(s).  Where the area or areas are at least 144 sq. in. (929 sq. cm.) a 40 percent rating is assigned, for area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.) a 30 percent rating is assigned; for area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.) a 20 percent rating is assigned; for area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq.cm.) a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Id.  Scars of other than the head, face or neck that are superficial and nonlinear are assigned a 10 percent rating if the area or areas of the scars is 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars that are unstable or painful are assigned ratings based on the number of such scars.  For five or more unstable or painful scars a 30 percent rating is assigned; for three or four unstable or painful scars a 20 percent rating is assigned, and for one or two unstable or painful scars a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Notes under Diagnostic Code 7804 explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.

An April 2010 VA joints examiner noted on the Veteran's right lateral malleolus there is a partially resolved scar of irregular shape which appeared to be previously an L shaped scar which did not exhibit tenderness to palpation and with no damage to underlying soft tissue.  The April 2010 VA examiner stated the scar did not cause limitations to motion or function, and found there was no abnormal texture or pigmentation, and no breakdown, ulceration, distortion or disfigurement.  However, the April 2010 VA examiner did not provide a measurement of the scar nor an opinion as to if the scar was unstable, both of which are necessary components of the rating criteria.  Thus a remand for a new examination to determine the severity of the Veteran's service-connected scar status post right ankle peroneal tendon debridement is required in accordance with the rating criteria.  

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from Eglin Community Based Outpatient Clinic (CBOC), part of the Gulf Coast Veterans Health Care System in October 2013.  Thus, on remand, updated VA treatment records from the Gulf Coast Veterans Health Care System, to include the Eglin CBOC and all associate outpatient clinics, since October 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the March 2015 NOD with the February 2014 rating decision which granted a 10 percent initial evaluation for lumbar spine degenerative disc disease and degenerative joint disease.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b) (2015).  Only if the Veteran or his representative completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from the Gulf Coast Veterans Health Care System, to include the Eglin CBOC and all associate outpatient clinics, since October 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state, to the extent possible, which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.

Also, identify whether the Veteran has residuals of TBI that are separate from his service-connected PTSD and cognitive disorder, NOS.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any residuals of traumatic brain injury that are separate from his PTSD, (to include cognitive disorder, NOS) diagnosed during, or proximate to, the current appeal period, is etiologically related to service, to include the detonation of an IED in June 2004.  Any findings should be reconciled with the February 2010 VA PTSD examination report.

The term "at least as likely as not does not" mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any headache disability demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any headache disability diagnosed during, or proximate to, the current appeal period, is etiologically related to service. 

The VA examiner should consider the Veteran's service treatment records specifically in April 2005 and November 2005 which indicated complaints of a headache as well as numerous other service treatment records which listed a tension type headache in as part of a problem list.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disability demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  Specifically, the examiner must conduct a MRI test.

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any right ankle disability diagnosed during, or proximate to, the current appeal period, is etiologically related to service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The VA examiner should consider the Veteran's service treatment records which reflect his right ankle injury was determined to be a permanent condition and that due to the resulting limitation he was unable to perform duties as required of a soldier in his grade and military occupational specialty.

The examiner must provide a complete rationale for all opinions expressed.

6.  Thereafter, schedule the Veteran for a VA examination to evaluate his service-connected scar status post right ankle peroneal tendon debridement within the context of the rating criteria  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the symptomatology attributable to the Veteran's service-connected scar status post right ankle peroneal tendon debridement within the context of the rating criteria, to include area involved measurement, whether the scar is nonlinear or linear, deep or superficial, involves underlying soft tissue damage, is adherent, stable or unstable, or is painful.  

The examiner must provide a complete rationale for all opinions expressed.

7.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


